


EXHIBIT 10.18

 

AGREEMENT made the 30th day of August 1991 BETWEEN the INDUSTRIAL DEVELOPMENT
AUTHORITY  of Wilton Park House, Wilton Place, Dublin 2 (hereinafter called “the
lessor”) of the one part and MCGHAN LIMITED having its registered office at
(hereinafter called “the lessee”) of the other part.

 

WHEREAS:

 

1.       By a Sub-Lease dated the         day of                    
19            (hereinafter called “the sub-lease”) the lessor demised to the
lessee ALL THAT AND THOSE the lands and premises situated in the townland of
Kilbride, County Wicklow, being part of the lands comprised in Folio 3127L
County Wicklow, as more particularly described on the map annexed thereto with
the factory buildings and outoffices thereon subject to the reservations and
exceptions specified in the sub-lease for a term of thirty five years from the
1st day of March 1983.

 

2.       The lessee has now requested the lessor to grant to it an option to
purchase the premises demised by the sub-lease (hereinafter referred to as “the
premises”) and the lessor has agreed to this request on the terms and conditions
hereinafter contained.

 

NOW THIS AGREEMENT WITNESSES that:

 

1.       In pursuance of the said Agreement and in consideration of the sum of
£1 now paid by the lessee to the lessor (the receipt whereof the lessor hereby
acknowledges) the lessor hereby grants to the lessee the option for the residue
of the term of the sub-lease (hereinafter called “the option period”) to acquire
the premises on the terms and conditions hereinafter contained for a leasehold
interest for a term of

 

--------------------------------------------------------------------------------


 

999 years subject to the yearly rent of £14 reviewable and subject to the terms
and conditions of the draft lease annexed hereto and signed by the parties for
identification.

 

2.       The option shall be exercisable by the lessee serving on the lessor a
notice (hereinafter called “the option notice”) and at the same time paying the
deposit hereinafter provided for. Upon service of the option notice and payment
of the deposit the lessor shall be deemed to have contracted to sell and the
lessee to purchase the premises on the terms and conditions specified in Clause
5 hereof.

 

3.       At the time of service of the option notice the lessee shall pay to the
lessor the sum of IR£50,000.00 in part payment of the purchase price.

 

4.       The purchase price of the premises shall be determined as of the date
of service of the option notice by having the rent payable under the sub-lease
reviewed as a special review as of the said date of service of the option
notice. The procedure in such special review shall be in accordance with Clause
3 of the sub-lease and shall be the Current Market Rent as defined in Clause 3
of the sub-lease; the purchase price payable shall be the sum obtained by
multiplying the rent reviewed as aforesaid by the factor of eleven.

 

5.       The terms and conditions on which the lessor shall be deemed to have
contracted to sell and the lessee to purchase the premises shall be those set
out in the General Conditions of Sale (1986 Edition) issued by The Incorporated
Law Society of Ireland subject to and with the benefit of the following Special
Conditions:-

 

(a)     the purchase price shall be that as determined by Clause 4 hereof;

 

2

--------------------------------------------------------------------------------


 

(b)     the parcels particulars shall be as described in the draft lease annexed
hereto.

 

(c)     the title shall consist of a certified copy of Folio 3127L County
Wicklow;

 

(d)     all rent reserved by the sub-lease and all arrears thereof (apportioned
if necessary) due to the date of completion of the sale and purchase shall be
paid to the said date of completion;

 

(e)     the interest rate provided for in Clause 4 of the said General
Conditions shall be 20% per annum;

 

(f)      the completion date shall be the 28th day following the ascertainment
of the purchase price pursuant to Clause 4 hereof;

 

(g)     the contract shall be subject to all appropriate consents being produced
under the Land Act, 1965.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS whereof the parties hereto have caused their respective Seals to be
hereunto affixed the day and year first herein written.

 

 

 

 

PRESENT when the Seal of the

INDUSTRIAL DEVELOPMENT AUTHORITY

was affixed hereto:-

 

 

/s/ [ILLEGIBLE]

 

 

/Authorised Officer

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/Authorised Officer

 

PRESENT when the Seal of

MCGHAN LIMITED

was affixed hereto:-

 

 

/s/ [ILLEGIBLE]

 

 

DIRECTOR/CHAIRMAN

 

 

 

 

/s/ [ILLEGIBLE]

 

 

4

--------------------------------------------------------------------------------


 

THIS INDENTURE made the             day of                     19           
BETWEEN the INDUSTRIAL DEVELOPMENT AUTHORITY having its Principal Office at
Wilton Park House, Wilton Place in the City of Dublin (hereinafter called “the
Authority” which expression shall include its successors and assigns) of the one
part and MCGHAN LIMITED having its registered office at 1, Earlsfort Centre,
Hatch Street, Dublin 2 (hereinafter called “the Lessee” which expression shall
include its successors and permitted assigns) of the other part.

 

WITNESSETH:

 

1.             In consideration of the sum of IR£                   paid by the
Lessee to the Authority (the receipt of which is hereby acknowledged) the
Authority hereby demises to the Lessee ALL THAT AND THOSE the premises described
in the First Schedule hereto (hereinafter referred to as “the demised premises”)
TO HOLD the same unto the Lessee for a term of 999 years from the       day of
                    19            subject to the rent set out in the First
Schedule hereto and to the terms and conditions set out in the Second and Third
Schedules hereto.

 

2.             The Lessee hereby covenants with the Authority that it will
observe all the terms and conditions contained in the First, Second and Third
Schedules hereto as if each term and condition applicable to the Lessee was
incorporated as a separate covenant with the Authority.

 

3.             The Authority covenants with the Lessee that it will observe all
the terms and conditions contained in the First, Second and Third Schedules
hereto insofar as the same are binding upon the Authority as if each term and
condition applicable to the Authority was incorporated herein as a separate
covenant with the Lessee.

 

--------------------------------------------------------------------------------


 

FIRST SCHEDULE

 

PREMISES

 

1.             ALL THAT AND THOSE part of the lands of Kilbride, Arklow situated
at the Authority’s Industrial Estate in the County of Wicklow more particularly
described on the map annexed hereto and thereon surrounded by a red verge line
being part of the lands comprised in Folio 6078F of the Register County of
Wicklow with all buildings fences sewers and other works which may from time to
time be thereon or thereunder TOGETHER WITH with a right of way for the Lessee,
its servants, agents, invitees and licencees for all purposes to pass and repass
with or without a means of transport over the estate roads serving the demised
premises coloured yellow on the map annexed hereto when same have been
constructed AND TOGETHER WITH the free passage and running to and from the
demised premises of water, soil, sewage, effluent, gas, electricity, telephone
signals, oil and heating fuels and other services through all pipes, drains,
sewers, mains, ducts, conduits, cables and wires now in, under or over or at any
time within 21 years from the date of this Lease to be in, under of over the
property of the Authority not hereby demised or any part thereof EXCEPTING AND
RESERVING unto the Authority its successors and assigns:

 

(a)                                  the free and uninterrupted passage and
running of water soil and effluent drainage gas water oil electricity steam
telephone or any other service or supply to and from the other buildings and
lands the property of the Authority and its tenants adjoining or near to the
demised premises through the sewers drains watercourses conduits pipes wires and
cables which now are or may hereafter within the period of 21 years from the
date of this Lease during the term hereby granted be in or over under or upon
the demised premises;

 

2

--------------------------------------------------------------------------------


 

(b)                                 at any time hereafter and from time to time
full right and liberty to execute works services and erections and buildings
upon or to alter or rebuild any of the erections services and buildings erected
on its adjoining and neighboring land and to use the same as it may think fit;

 

(c)                                  the full and free right and liberty to the
Lessor its servants and agents to enter after at least two days notice except in
the case of emergency) upon the demised premises at all reasonable times for the
purpose of connecting, laying, inspecting, repairing, cleaning, maintaining,
altering, replacing or renewing any sewer drain, main, pipe, wire, cable,
watercourse, channel, conduit or subway and to erect, construct or lay in, over
under or across the demised premises not built upon any sewers, drains, main,
pipes, wires, cables, poles, structures, fixtures or other works for the
drainage of or for the supply of water gas electricity oil telephone heating
steam radio and television signals and other services to other premises of the
Authority causing as little inconvenience as possible to the Lessee and the
Authority making good any damage thereby occasioned;

 

(d)                                 all rights easements and privileges now
belonging to or enjoyed by any adjoining property.

 

MINING RIGHTS

 

2.             All mines, minerals, quarries and royalties whatsoever in or
under the demised premises during the term of the demise are excepted and
reserved out of the demise.

 

RENT AND GALE DAYS

 

3.             The rent of the demised premises shall be payable in advance
without any deductions whatsoever on the 1st day of January in each

 

3

--------------------------------------------------------------------------------


 

year with the exception of the first installment which shall be paid on the
execution hereof. In the first to the fifth year inclusive of the term of the
demise the annual rent shall be IR£10 per acre. From the commencement of the
sixth year of the term of the demise and for the residue of the term hereby
created the annual rent shall be determined as specified in the Third Schedule
hereto.

 

SECOND SCHEDULE

 

1.             The Lessee shall pay the rent hereby reserved without any
deductions whatsoever on the dates hereinbefore provided for.

 

2.             In addition to the said rent the Lessee shall pay and discharge
all taxes, rates, duties, charges, assessments and impositions whatsoever
including Value Added Tax whether Parliamentary, Municipal, County, Union,
District or any other description which may now or at any time hereafter be
assessed, charged or imposed on the premises or any part thereof or the Rent
payable thereout and whether payable by owner or occupier.

 

3.             As the demised premises are situated upon an Industrial Estate,
to bear with the owners or occupiers of each other unit in the said Industrial
Estate the cost and expense of all necessary maintenance, repair and up-keep
(and operating cost where applicable) of access roads, footpaths, common areas,
drainage and water services and public lighting in the same proportion as the
gross floor area of the buildings erected on the demised premises bears to:

 

(A)                              In the case of a completed estate the total
gross floor areas of all the industrial units in the estate and

 

(B)                                In the case of a non completed or part
completed estate the total gross floor areas of all the completed units in the
estate and where roads and services have been provided to

 

4

--------------------------------------------------------------------------------


 

un-developed areas of the estate, the gross floor area of buildings in the
course of erection and proposed buildings fronting on to such services until
such time as same are taken in charge by the Local Authority PROVIDED ALWAYS
that the Lessee shall have no liability to contribute to the repair maintenance
and upkeep of the roads, footpaths, common areas, drainage, water services and
public lighting where the same are damaged or require repair or maintenance as a
result of damage incurred during the course of the building works on the
Industrial Estate exclusive of the portion thereof hereby demised;

 

4.             To bear with the owners or occupiers of each other unit in the
said Industrial Estate the cost and expense of all necessary estate security in
the same proportion as the gross floor area of the completed buildings erected
on the demised premises bears to the gross floor areas of all the completed
units in the said estate;

 

5.             Save as provided for in Clause 6 below the Lessee shall not
construct any buildings or carry out any other works (including without
prejudice to the generality of the foregoing floodlights or illuminated signs)
on the demised premises without the prior consent in writing of the Authority
such consent not to be unreasonably withheld.

 

LOCAL AUTHORITY REQUIREMENTS

 

6.             The Lessee shall execute all such works which any County or
District Council or other Local or Public Authority may require to be carried
out in respect of the demised premises either by the Authority or by the Lessee
and immediately after the receipt of any notice requiring such works to be
carried

 

5

--------------------------------------------------------------------------------


 

out the Lessee shall send a copy thereof to the Authority.

 

7.             Without prejudice to the generality of Clause 4, the Lessee
shall:-

 

7-1                              on receipt of any notice, order or request
pursuant to provisions of the Local Government (Planning and Development) Acts
1963 and 1976 or any Act or Acts amending extending or replacing the same or any
regulation made thereunder forthwith notify the Authority of this fact and
furnish to the Authority a copy of any such notice, Order or Request;

 

7-2                                indemnify the Authority from and against all
actions, claims, suits, demands, penalties or fines for or in respect of any
failure to satisfactorily and completely comply with the requirements of such
notice, order or request.

 

REPAIRS

 

8.             The Lessee will at all times well and sufficiently repair
maintain, cleanse and keep the entire of the demised premises in good and
substantial repair, condition and state of exterior decoration. The Lessee’s
obligations under this Clause shall include all fences, drains, sewers or other
conveniences and appurtenances belonging to the demised premises. The Lessee
shall keep and maintain the lands of the demised premises not covered by
buildings in a neat and tidy condition in a manner satisfactory to the
Authority.

 

MAINTENANCE OF SERVICES

 

9.             During the term of this Lease or until they are taken in charge
by the Local Authority (whichever is the lesser period) the Authority shall
construct and maintain in good order, repair and condition the roads and
footpaths coloured yellow on

 

6

--------------------------------------------------------------------------------


 

the map annexed hereto and shall maintain the sewers, drains and watermains
(outside the perimeter of the demised premises) which serve the demised premises
unless and until the same have been taken in charge by the Local Authority.

 

USE OF PREMISES

 

10.           The Lessee shall use the demised premises only for manufacturing
and ancillary purposes.

 

11.           The Lessee shall not discharge or permit to be discharged into the
sewer serving the demised premises any liquid matter or thing which is or may be
liable to set or congeal at average sewer temperature or is capable of giving
off any inflammable or explosive gas or any acid, alkali or other substance in
sufficient concentration to cause corrosion to sewer pipes penstocks, gratings
and sewer fittings.

 

12.           The Lessee shall not discharge or permit to be discharged any
effluent into the surface water drainage system.

 

13.           The Lessee shall not do or permit to be done any act or thing
which might be or grow to be a nuisance or to the annoyance, damage or
inconvenience of the neighborhood or the property adjoining or near to the
demised premises or of the owners or occupiers of any such property.

 

INSURANCE

 

14.           The Lessee shall keep all buildings on the demised premises
insured against loss or damage by fire, storm, tempest, flood, explosion,
aircraft or other aerial devices or articles dropped therefrom. The insurance
shall be for the sum of money sufficient to cover the full cost of reinstating
the buildings on the demised premises including architects’ fees in the event of
total destruction thereof and the Authority shall

 

7

--------------------------------------------------------------------------------


 

be noted therein as an interested party but this clause shall not restrict
payment by the insurer to the Lessee in due course following the making of a
claim.

 

15.           If the premises or any part thereof shall at any time during the
term be destroyed or damaged by any of the risks mentioned in Clause 14, the
Lessee shall apply all monies received in respect of such insurance with all
reasonable speed in the building, repairing and otherwise reinstating the
premises according to the original plan or elevation thereof or as otherwise
agreed with the Authority. Any deficiency in such monies shall be provided by
the Lessee out of its own funds.

 

16.           The Lessee shall not carry on any business on the demised premises
or store any material thereon which might render any such insurance void or
voidable.

 

17.           The Lessee shall not do or permit to be done upon the premises
anything which may render the Authority or the owner of adjoining premises
liable to pay an increased or penal premium in respect of any insurance policies
by the Authority or the owners of adjoining premises or which might render such
insurance policies void or voidable or in any way prejudice the right of or
increase the responsibility of the Authority or the owners of adjoining premises
under any such insurance policies.

 

TERMINATION

 

18.           Notwithstanding anything hereinbefore contained it is expressly
agreed by the Lessee and declared that if the Rent herein reserved or any part
thereof shall at any time be in arrears and unpaid for 21 days after it shall
become due (whether the same shall have been lawfully demanded or not) or shall
be guilty of any breach of the conditions of this Lease

 

8

--------------------------------------------------------------------------------


 

and fail to make good any such breach within reasonable time it shall be lawful
for the Authority to enter upon the demised premises or any part thereof in the
name of the whole and peaceably to hold and enjoy the demised premises
thenceforth as if these presents had not been made without prejudice however to
any claim of the Authority against the Lessee arising out of any antecedent
breach of any condition of this Lease.

 

THIRD SCHEDULE

 

1.             The yearly rent payable by the Lessee shall be subject to
adjustment at the end of the first period of 5 years and at the end of the
second period of 5 years of the term of this Lease in the manner hereinafter
provided and after the first adjustment the Tenant shall pay the amount of the
Rent as so adjusted in respect of the next following 5 year period of the said
term and thereafter the yearly rent so adjusted for the residue of the said term
PROVIDED THAT the yearly minimum rent payable by the Tenant throughout the said
term shall be IR£14 per annum and no adjustment made under the provisions of
this Schedule shall take effect so as to reduce the said Rent below the said
figure.

 

2.             Subject to the provisions of this Schedule, the said adjustment
at the end of each of the said periods of 5 years hereinbefore mentioned shall
be calculated by reference to the change in the cost of living as indicated by
the Consumer Price Index (hereinafter referred to as “the Index”) issued by the
authority of the Central Statistics Office of the Republic of Ireland and at
present officially published in the Irish Statistical Bulletin and shall be made
by increasing the yearly rent payable at the end of the said periods of 5 years
in

 

9

--------------------------------------------------------------------------------


 

proportion to the rise or fall in the respective Index Figures current on the
1st day of each of the said periods of 5 years compared with the Index figures
current on the last day of each of the said periods.

 

3.             For the purpose of this paragraph, the Index figure current on
the date aforementioned shall be that published on either of the said dates in
the Irish Statistical Bulletin or other official publication, or if not
published on either of the said days, then last published in the said Bulletin
or publication immediately before either of them.

 

4.             If during the said periods of 5 years, the basis of the Index
shall be changed by substituting a new basic or starting Index figure or
otherwise the adjustment of the rent to be paid for the period following the
expiration of the said periods of 5 years shall in default of agreement between
the parties be determined by a Professional Valuer to be nominated by the
President for the time being of the Irish Auctioneers & Valuers Institute and
his determination shall be that of an Expert and not of an Arbitrator and shall
be binding upon the parties and in making his determination the said person
shall have regard to any official publication relating to the change in the cost
of living during the said period issued by the authority of the Government of
the Republic of Ireland or by any responsible organisation.

 

PROVIDED THAT the adjustment in the rent to be made at the end of the said
periods of 5 years during which the basis of any new or revised Index remains
unchanged shall continue to be made in accordance with the provisions of
Paragraphs 1 and 2 hereof and FURTHER PROVIDED that notwithstanding anything

 

10

--------------------------------------------------------------------------------


 

hereinbefore provided the amount of any adjustment in Rent shall not exceed 10%
of the Rent payable immediately prior to such adjustment.

 

QUIET ENJOYMENT

 

5.             On the Lessee paying the Rent hereby reserved and performing and
observing the conditions and agreements of this Lease, the Lessee shall and may
peaceably hold and enjoy the demised premises during the term of the Lease
without interruption by the Authority or any person lawfully claiming under or
in trust for it.

 

The Authority hereby assets to the registration of this Lease and the rights
hereby granted as a burden on Folio 6078F of the Register County Wicklow and
consents to the use of the Land Certificate of the said Folio for the purposes
of such registration.

 

IT IS HEREBY CERTIFIED by the Lessee that it is the person becoming entitled to
the entire beneficial interest in the interest hereby created and that all
necessary consents under Sections 12 and 45 of the Land Act 1965 have been
obtained and that all conditions attached thereto have been complied with.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS whereof the above named parties have hereunto set their hands and
affixed their Seals this day and year first herein written.

 

 

 

 

PRESENT when the Seal of the

INDUSTRIAL DEVELOPMENT AUTHORITY

was affixed hereto:-

 

 

 

 

 

 

 

 

 

Member/Authorised Officer

 

 

 

 

 

 

 

 

 

Member/Authorised Officer

 

PRESENT when the Seal of

MCGHAN LIMITED

was affixed hereto:-

 

 

/s/ Donald K. McGhan

 

 

DIRECTOR/CHAIRMAN

 

12

--------------------------------------------------------------------------------


 

 

Dated the        day of         19 

 

 

 

 

 

 

 

 

 

INDUSTRIAL DEVELOPMENT AUTHORITY

 

 

 

 

 

 

 

 

 

 One Part

 

 

 

 

 

 

 

 

 

 

 

 with

 

 

 

 

 

 

 

 

 

 

 

MCGHAN LIMITED

 

 

 

 

 

 Other Part

 

 

 

 

 

 

 

 

 

OPTION AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

INDUSTRIAL DEVELOPMENT AUTHORITY

 

Wilton Park House

 

Wilton Place

 

DUBLIN 2

 

5

--------------------------------------------------------------------------------

 

